TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00432-CR


Bill Francis Womack Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2004-204, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Bill Francis Womack, Jr. seeks to appeal from a judgment of conviction for theft.  See
Tex. Penal Code Ann. § 31.03 (West Supp. 2008).  Sentence was imposed on March 3, 2009.  No
motion for new trial was filed.  The deadline for perfecting appeal was therefore April 2, 2009.  See
Tex. R. App. P. 26.2(a)(1), (2).  Notice of appeal was filed July 20, 2009, containing an assertion
that it was mailed by appellant on July 17, 2009.  No extension of time for filing notice of appeal
was requested.  See Tex. R. App. P. 26.3.  Under the circumstances, we lack jurisdiction to dispose
of the attempted appeal in any manner other than by dismissing it for want of jurisdiction.  See
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).

		The appeal is dismissed.


						__________________________________________
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   August 31, 2009
Do Not Publish